Citation Nr: 1002435	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, 
including as secondary to service-connected diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney-at-
Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from May 1966 April 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2008, the Board denied the appellant's claim.  The 
appellant timely appealed to the United States Court of 
Appeals for Veterans Claims (Veterans Court).  In May 2009, 
pursuant to a Joint Motion for Remand, the Veterans Court 
vacated and remanded that part of Board's June 2008 decision 
which denied the appellant's claim for service connection for 
rheumatoid arthritis.

The appeal is REMANDED again to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

The appellant is claiming service connection for rheumatoid 
arthritis.  A review of the file shows that the appellant has 
been diagnosed as having rheumatoid arthritis.  The record 
further shows that service connection is in effect for 
diabetes mellitus type II.  Moreover, the appellant has 
submitted a treatise entitled Smoking, Diabetes, & Fertility 
Associated with Rheumatoid Arthritis, which states that 
diabetes is associated with the development of rheumatoid 
arthritis.  By submitting this treatise, the Board finds that 
the appellant has raised the issue of service connection for 
rheumatoid arthritis as secondary to his service-connected 
diabetes mellitus.  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  Secondary service connection includes 
the concept of aggravation of a nonservice-connected 
disability by a service-connected disability.  38 C.F.R. § 
3.310(a).

A review of the March 2007 Veterans Claims Assistance Act 
(VCAA) letter reveals that, although the appellant was 
notified of the requirements to establish service connection 
on a secondary basis, it is unclear from this letter whether 
the appellant was informed specifically of the requirements 
to establish service connection for rheumatoid arthritis on a 
secondary basis.  This letter discusses secondary service 
connection for cardiovascular diseases (which the appellant 
was claiming at that time).  Therefore, on remand, the 
Veteran and his representative should be provided with a new 
VCAA letter which addresses the requirements to establish 
service connection for rheumatoid arthritis on a secondary 
basis.

Furthermore, the Board notes that the appellant has not been 
provided with a VA examination to determine the etiology of 
his rheumatoid arthritis.  As the record shows a diagnosis of 
this disability, and as the appellant has submitted a 
treatise which addresses the contended causal relationship 
between diabetes mellitus and rheumatoid arthritis, the Board 
finds that an examination is necessary.

Finally, the Board notes that, in the Joint Motion for Remand 
(Joint Motion), both parties questioned whether all of the 
relevant evidence had been considered in the June 2008 
decision which denied service connection for rheumatoid 
arthritis.  Both parties also reminded the Board that its 
decisions should be based on the entire record.  See Joint 
Motion dated May 11, 2009, at pp. 2-3.  

The Board needs no reminder from either party of its duties 
to review all of the evidence in a claims file prior to 
promulgating an appellate decision.  Rather, as both parties 
no doubt are aware, it is well settled that the Board's 
analysis in its decisions focuses specifically on what 
evidence is needed to substantiate the Veteran's claim(s), 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim(s).  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).  It is difficult to 
conclude that the Board did not do so in a 30-page appellate 
decision such as the one challenged by the Joint Motion.  

Both parties also criticized the Board in the Joint Motion 
for not reviewing medical treatise evidence submitted by the 
Veteran in support of his claim.  See Joint Motion, at pp. 4.  
The Board acknowledges that the Veterans Court has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" 
(emphasis added) if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Sacks 
v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998) (finding that medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus); and Mattern v. 
West, 12 Vet. App. 222, 228 (1999).  Although the Board 
recognizes that the Veteran submitted medical treatise 
evidence which may be relevant to the currently appealed 
claim, this evidence was not combined with any medical 
professional's opinion addressing the contended causal 
relationship between rheumatoid arthritis and service-
connected diabetes mellitus.  And the Veteran's implicit 
assertion of "plausible causality" between his rheumatoid 
arthritis and service-connected diabetes mellitus appears 
based more on his unsubstantiated lay medical opinion than 
upon objective facts.  In any event, the Board acknowledges 
that it is bound by the Veterans Court's May 2009 order 
vacating and remanding the June 2008 decision.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and his 
representative with appropriate VCAA 
notice on the issue of entitlement to 
service connection for rheumatoid 
arthritis, including as secondary to 
the service connected diabetes mellitus 
type II.  A copy of this notice letter 
should be included in the claims file.

2.  Schedule the Veteran for 
appropriate VA examination(s) to 
determine whether his rheumatoid 
arthritis was incurred in active 
service or caused or aggravated by his 
service-connected diabetes mellitus 
type II.  The claims file must be made 
available to the examiner for review.  
All appropriate testing should be 
conducted.  The examiner is asked to 
opine whether it is at least as likely 
as not (a 50 percent or greater 
probability) that rheumatoid arthritis 
was incurred in active service or as a 
result of an in-service injury and 
whether rheumatoid arthritis was 
aggravated (or permanently worsened) by 
the Veteran's service-connected 
diabetes mellitus type II.  A complete 
rationale should be provided for any 
opinion(s) expressed.  If any opinion 
cannot be provided without resorting to 
speculation, then the examiner should 
say so in the examination report.

3.  Thereafter, readjudicate the claim 
on appeal.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2009)



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

